

117 S2239 IS: Unnecessary Agency Regulations Reduction Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2239IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Scott of Florida (for himself, Mr. Tillis, Mr. Cotton, Mr. Risch, Mr. Marshall, Mr. Crapo, Mr. Hawley, Mr. Hagerty, Mr. Daines, Mr. Johnson, Mr. Lankford, Mr. Braun, Mr. Cruz, Ms. Ernst, Mr. Wicker, Mr. Cornyn, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo consolidate or repeal unnecessary agency major rules, and for other purposes.1.Short titleThis Act may be cited as the Unnecessary Agency Regulations Reduction Act of 2021. 2.DefinitionsIn this Act—(1)the term Administrator means the Administrator of the Office of Information and Regulatory Affairs;(2)the term agency has the meaning given the term in section 551 of title 5, United States Code;(3)the term burdensome, with respect to a major rule or set of major rules of an agency, means that the major rule or set of major rules—(A)can be consolidated or repealed, in whole or in part, to eliminate or reduce excessive compliance costs or user fees; or(B)imposes unfunded mandates due to the agency failing to adequately comply with section 205 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1535); (4)the term duplicative, with respect to a major rule or set of major rules of an agency, means that the major rule or set of major rules overlaps, duplicates, or conflicts with other Federal regulations;(5)the term joint resolution means only a joint resolution that contains legislative language to consolidate or repeal, in whole or in part, agency major rules;(6)the term major rule has the meaning given the term in section 804 of title 5, United States Code;(7)the term outdated, with respect to a major rule or set of major rules of an agency or a portion of a major rule of an agency means that the major rule, set of major rules, or the portion of the major rule has not been modified in the 10-year period preceding the date on which the Administrator submits the most recent list required under section 3(a)(3)(A)(ii);(8)the term regulation has the meaning given the term rule in section 551 of title 5, United States Code; and(9)the term set of major rules means not less than 2 major rules that collectively implement a regulatory authority of an agency.3.Review and identification of unnecessary regulations(a)Review(1)In generalNot later than 2 years after the date of enactment of this Act and each year thereafter, the Administrator, in consultation with each agency, shall—(A)compile a list that identifies all planned agency major rules or sets of major rules for the period covered by the submission; and(B)identify agency major rules or sets of major rules described in subparagraph (A) that are duplicative, burdensome, or outdated.(2)Consideration of GAO duplication report(A)In generalThe Comptroller General of the United States shall—(i)on an annual basis, provide to the Administrator a copy of the annual report prepared pursuant to section 21 of the Statutory Pay-As-You-Go Act of 2010 (31 U.S.C. 712 note); and(ii)in the report provided under clause (i), identify any major rules or sets of major rules associated with the programs, agencies, offices, and initiatives identified in the report as having duplicative goals or activities, as defined by the Comptroller General.(B)ReviewUpon receipt of the report under subparagraph (A), the Administrator shall—(i)review any major rules or sets of major rules associated with the programs, agencies, offices, and initiatives identified in the report as having duplicative goals or activities;(ii)determine, in consultation with the relevant agencies, whether any of the major rules or sets of major rules identified in clause (i) are potentially duplicative, burdensome, or outdated; and(iii)determine whether any of the major rules or sets of major rules identified in clause (ii) should be consolidated or repealed, in whole or in part. (3)Identification of major rules or sets of major rules(A)In generalThe Administrator shall, on an annual basis—(i)compile a list of major rules or sets of major rules that the Administrator determines are duplicative, burdensome, or outdated; and(ii)submit to Congress and include in each Unified Agenda of Federal Regulatory and Deregulatory Actions a list of major rules or sets of major rules that the Administrator has identified under paragraph (1)(B), which may include recommendations as to whether any of those major rules or sets of major rules should be consolidated or repealed, in whole or in part. (B)Requirement for listThe list of major rules or sets of major rules identified as duplicative, burdensome, or outdated under subparagraph (A)(i) shall be derived from the major rules and sets of major rules identified under paragraphs (1)(B) and (2)(B)(ii). (4)Existing reportThe requirement described in paragraph (1)(A) may be satisfied by any existing annual report, such as the Unified Agenda of Federal Regulatory and Deregulatory Actions, that is compiled by the Administrator and includes the information described in paragraph (1)(A). (b)Criteria for reviewIn identifying major rules or sets of major rules that are duplicative, burdensome, or outdated under subsection (a), the Administrator may consider—(1)whether the original purpose of the major rule or set of major rules was achieved, and the major rule or set of major rules could be repealed, in whole or in part, without significant recurrence of adverse effects or conduct that the major rule or set of major rules was intended to prevent or reduce;(2)whether the implementation, compliance, administration, enforcement, imposition of unfunded mandates, or other costs of the major rule or set of major rules to the economy are not justified by the benefits to society within the United States produced by the expenditure of those costs;(3)whether the major rule or set of major rules has been rendered unnecessary or obsolete, taking into consideration the length of time since the major rule or set of major rules was made and the degree to which technology, economic conditions, market practices, or other relevant factors have changed in the subject area affected by the major rule or set of major rules; (4)whether the major rule or set of major rules has become unjustified or unnecessary as a result of changed circumstances; (5)whether the major rule or set of major rules is compatible with other regulations and not duplicative or inappropriately burdensome in the aggregate;(6)whether the major rule or set of major rules is ineffective at achieving the purposes of the major rule or set of major rules;(7)whether the major rule or set of major rules is duplicative of other Federal regulations;(8)whether the major rule or set of major rules has excessive compliance costs, user fees, imposes unfunded mandates, or is otherwise excessively burdensome, as compared to alternatives that—(A)specify performance objectives rather than conduct or manners of compliance;(B)establish economic incentives to encourage desired behavior;(C)provide information upon which choices can be made by the public;(D)incorporate other innovative alternatives rather than agency actions that specify conduct or manners of compliance; or(E)could in other ways substantially lower costs without significantly undermining effectiveness; (9)whether the major rule or set of major rules inhibits innovation in or growth of the United States economy, such as by impeding the introduction or use of safer or equally safe technology that is newer or more efficient than technology required by or permissible under the major rule or set of major rules;(10)whether or not the major rule or set of major rules harms competition within the United States economy or the international economic competitiveness of enterprises or entities based in the United States;(11)whether or not the major rule or set of major rules limits or prevents an agency from applying new or emerging technologies to improve efficiency and effectiveness of government;(12)whether the major rule or set of major rules harms wage growth, including wage growth for minimum wage and part-time workers;(13)whether the major rule or set of major rules is outdated;(14)whether the major rule or set of major rules is in full compliance with the requirements of section 801(a)(1)(A) of title 5, United States Code;(15)whether, and the extent to which, the repeal, in whole or in part, of the major rule or set of major rules would impact public health; (16)the review of the report submitted by the Comptroller General of the United States under subsection (a)(2); and(17)such other criteria as the Administrator determines to identify major rules or sets of major rules that can be repealed, in whole or in part, to eliminate or reduce unnecessarily burdensome costs to the United States economy. (c)Consideration by CongressNot later than 30 days after the date on which the Administrator submits a list of major rules or sets of major rules to Congress under subsection (a)(3)(A)(ii), each appropriate congressional committee shall—(1)review each such major rule or set of major rules that is within the jurisdiction of the committee to determine if the major rule or set of major rules should be consolidated or repealed, in whole or in part; and(2)issue a recommendation to consolidate or repeal, in whole or in part, the major rule or set of major rules in a joint resolution.4.Expedited procedures for consideration of joint resolution(a)Introduction of joint resolution(1)In generalAny joint resolution—(A)shall be introduced in the Senate (by request) by the Majority Leader or Minority Leader of the Senate or by a Member of the Senate designated by the Majority Leader or Minority Leader of the Senate not later than 60 days after the date on which the date on which each appropriate congressional committee has issued the recommendation required under section 3(c); and(B)shall be introduced in the House of Representatives (by request) by the Speaker of the House of Representatives or the Minority Leader of the House of Representatives or by a Member of the House of Representatives designated by the Speaker of the House of Representatives or the Minority Leader of the House of Representatives not later than 60 days after the date on which the date on which each appropriate congressional committee has issued the recommendation required under section 3(c).(2)ReintroductionAny joint resolution shall be reintroduced as described in paragraph (1) not later than 60 days after the first day of a Congress if—(A)the joint resolution was introduced during the previous Congress after the date that was 210 days before the date of the sine die adjournment of such previous Congress; and(B)there was not a vote in either House of Congress on passage of the joint resolution introduced under subparagraph (A) during the previous Congress by which the joint resolution was not agreed to.(b)Expedited consideration in Senate(1)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar.(2)Proceeding to consideration(A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 210 days after the date on which the joint resolution is introduced or reintroduced in the Senate under subsection (a) (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of a joint resolution.(B)ProcedureFor a motion to proceed to the consideration of a joint resolution—(i)all points of order against the motion are waived;(ii)the motion is not debatable;(iii)the motion is not subject to a motion to postpone;(iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and(v)if the motion is agreed to, the joint resolution shall remain the unfinished business until disposed of.(3)Floor consideration(A)In generalIf the Senate proceeds to consideration of a joint resolution—(i)all points of order against the joint resolution (and against consideration of the joint resolution) are waived;(ii)consideration of the joint resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees;(iii)a motion further to limit debate is in order and not debatable;(iv)an amendment to, a motion to postpone, or a motion to commit the joint resolution is not in order; and(v)a motion to proceed to the consideration of other business is not in order.(B)Vote on passageThe vote on passage shall occur immediately following the conclusion of the consideration of a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.(C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this paragraph or the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.(c)Expedited consideration in House of Representatives(1)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House of Representatives not later than 180 days after the date on which the joint resolution is introduced or reintroduced in the House of Representatives under subsection (a). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar.(2)Proceeding to consideration(A)In generalAfter each committee authorized to consider a joint resolution reports it to the House of Representatives or has been discharged from its consideration, it shall be in order, not later than 210 days after the date on which the joint resolution is introduced or reintroduced in the House of Representatives under subsection (a), to move to proceed to consider the joint resolution in the House of Representatives.(B)ProcedureFor a motion to proceed to consideration of a joint resolution—(i)all points of order against the motion are waived;(ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the joint resolution;(iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;(iv)the motion shall not be debatable; and(v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.(3)ConsiderationIf the House of Representatives proceeds to consideration of a joint resolution—(A)the joint resolution shall be considered as read;(B)all points of order against the joint resolution and against its consideration are waived;(C)the previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;(D)an amendment to the joint resolution shall not be in order; and(E)a motion to reconsider the vote on passage of the joint resolution shall not be in order. (d)Rules relating to Senate and House of Representatives(1)Coordination with action by other houseIf, before the passage by one House of a joint resolution of that House, that House receives from the other House a joint resolution—(A)the joint resolution of the other House shall not be referred to a committee; and(B)with respect to a joint resolution of the House receiving the resolution—(i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; and(ii)the vote on passage shall be on the joint resolution of the other House.(2)Treatment of joint resolution of other houseIf one House fails to introduce or consider a joint resolution under this section, the joint resolution of the other House shall be entitled to expedited floor procedures under this section.(3)Treatment of companion measuresIf, following passage of a joint resolution in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.(4)Consideration after passageIf the President vetoes the joint resolution, consideration of a veto message in the Senate under this paragraph shall be not more than 10 hours equally divided between the majority and minority leaders or their designees.(e)Rules of Senate and House of RepresentativesThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and to supersede other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 